There were no debts to be paid beyond what could be paid out of the proceeds of the other personal property, but the administrator, deeming it the most convenient mode of settling with the distributees, applied for an order to have the slaves of the estate sold: there were thirty-one slaves; and there were eleven distributees, all of whom were adults: seven of these opposed the order, and on its being made, appealed to the superior court. *Page 175 
In the superior court, his Honor refused a motion to dismiss the appeal, and ordered the judgment below to be reversed; from which judgment the plaintiff appealed to this Court.
The only question presented by the record is, whether an appeal to the superior court could be taken from the order of the county court, and we are clearly of opinion that it could. Those of the next of kin of the plaintiff's intestate who preferred a division of the slaves to a sale of them for partition, by the administrator, were certainly interested in the order of sale made by the county court. Being so, and being dissatisfied with it, they had a right to appeal from it by the express words of the first section of the 4th chapter of the Revised Statutes "concerning appeals and proceedings in the nature of Appeals."
The present is the same in principle as the case of Murphrey v. Wood,ante 63, in which we held, at the last term, that the right of appeal was given.
The order of the superior court, reversing that of the county court, is affirmed; and this opinion must be certified as the law directs.
PER CURIAM.                                  Judgment affirmed.